

116 HRES 132 IH: Providing for the consideration of the resolution (H. Res. 109) recognizing the duty of the Federal Government to create a Green New Deal.
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 132IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Hice of Georgia submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for the consideration of the resolution (H. Res. 109) recognizing the duty of the Federal Government to create a Green New Deal. 
That immediately upon adoption of this resolution the House shall, without intervention of any point of order, consider the resolution (H. Res. 109) recognizing the duty of the Federal Government to create a Green New Deal. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees. 2.Clause 1(c) of rule XIX shall not apply to the consideration of H. Res. 109.  
